UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
CIT BANK, N.A.,

                           Plaintiff,

          -against-                            MEMORANDUM & ORDER
                                               14-CV-6610(JS)(ARL)
ANTHONY BUONO, MARY ELLEN BUONO, and
CAPITAL ONE BANK,

                         Defendants.
---------------------------------------X
APPEARANCES
For Plaintiff:      Allison J. Schoenthal, Esq.
                    Allison M. Funk, Esq.
                    Nicole E. Schiavo, Esq.
                    Priya Swaminathan, Esq.
                    Hogan Lovells US LLP
                    875 Third Avenue
                    New York, New York 10022

                      Steven Rosenfeld, Esq.
                      Stephen J. Vargas, Esq.
                      Gross Polowy LLC
                      1775 Wehrle Drive, Suite 100
                      Williamsville, New York 14221

For Defendants:
Anthony and
Mary Ellen Buono      Michal Falkowski, Esq.
                      Paykin, Richland & Falkowski, P.C.
                      350 5th Avenue, 59th Floor
                      New York, New York 10118

Capital One Bank      No appearance

SEYBERT, District Judge:

          Currently before the Court is plaintiff CIT Bank, N.A.’s

(“Plaintiff”) motion to (1) vacate the Judgment of Foreclosure and

Sale pursuant to Federal Rule of Civil Procedure 60(b)(5) and (6);

(2) voluntarily dismiss the action pursuant to Federal Rule of
Civil Procedure 41(a)(2); and (3) cancel the Notice of Pendency of

Action filed with the Office of the Clerk of Suffolk County on

December 15, 2014, and with this Court on November 2, 2017,

pursuant to Section 6514(a) of New York Civil Practice Laws and

Rules.   (See generally Pl.’s Mot., D.E. 73.)     Defendants have not

opposed the motion.    For the following reasons, Plaintiff’s motion

is GRANTED.

                               BACKGROUND

           On November 10, 2014, Plaintiff, assignee and holder of

the note and mortgage, commenced this foreclosure action against

defendants Anthony Buono and Mary Ellen Buono (together, the

“Buonos”) and Capital One.      (See generally Compl., D.E. 1.)    The

Complaint alleges that in November 2007, the Buonos obtained a

mortgage loan in the amount of $857,500 to purchase the property

located at 21 Saints Orchard Road, Belle Terre, New York 11777.

(Compl. ¶ 11.)     The Buonos defaulted on the mortgage loan in April

2014 and failed to cure or make any payments.     (Compl., ¶¶ 14-15.)

           After    motion   practice,   Magistrate   Judge   Arlene R.

Lindsay issued a report and recommendation (“R&R”) recommending

that the Court award Plaintiff a Judgment of Foreclosure and Sale

against the Buonos under the supervision of a Referee to be

selected by the undersigned.     (R&R, D.E. 62, at 1.)

           By Memorandum and Order (“M&O”) dated March 31, 2018,

the Court adopted Judge Lindsay’s R&R, appointed a Referee, and

                                   2
granted in part and denied in part Plaintiff’s motion for a

Judgment of Foreclosure and Sale.             (M&O, D.E. 64.)      On March 31,

2018, the Court issued a modified Order of Judgment of Foreclosure

and Sale (the “Judgment of Foreclosure and Sale”) and awarded

Plaintiff damages against the Buonos.             (J. of Foreclosure & Sale,

D.E. 66.)   By letter dated August 29, 2018, Plaintiff informed the

Court that defendant Anthony C. Buono initiated a Chapter 13

bankruptcy proceeding before the United States Bankruptcy Court

for the Eastern District of New York and that enforcement of the

Judgment    of    Foreclosure       and   Sale   was   automatically      stayed.

(Aug. 29 Letter, D.E. 72.)           On October 26, 2018, the bankruptcy

action    was    automatically      dismissed    pursuant   to    11   U.S.C.   §

521(i)(1) thereby lifting the automatic stay.1              See Oct. 26, 2018

Order, Case No. 18-BK-75745 (Bankr. E.D.N.Y.); Bullard v. Blue

Hills Bank, 135 S. Ct. 1686, 1693, 191 L. Ed. 2d 621 (2015)

(“Dismissal [of Chapter 13 proceeding] lifts the automatic stay

entered    at    the   start   of   bankruptcy,     exposing     the   debtor   to

creditors’ legal actions and collection efforts.”).

            On    August   16,      2019,     Plaintiff   filed    this    motion

requesting that the Court vacate the Judgment of Foreclosure and


1 Counsel did not inform the Court that Anthony C. Buono’s
bankruptcy case was dismissed. Nonetheless, the Court takes
judicial notice of court records for purposes of this motion.
Vaughn v. Consumer Home Mortg. Co., 470 F. Supp. 2d 248, 256 n.8
(E.D.N.Y. 2007) (“[C]ourts may take judicial notice of court
records.”).
                                          3
Sale pursuant to Federal Rule of Civil Procedure 60(b)(5) and (6)

because Plaintiff “accepted [ ] Defendants’ ‘deed in lieu of

foreclosure’ in satisfaction of the mortgage debt, which settled

the case and nullified the Default Judgment of Foreclosure and

Sale.”   (Rosenfeld Decl., D.E. 74, ¶ 3.)

                                DISCUSSION

I.   Standard of review

             Federal Rule of Civil Procedure 60(b)(5) permits the

Court to relieve a “party . . . from a final judgment, order, or

proceeding [when] . . . the judgment has been satisfied, released,

or discharged; it is based on an earlier judgment that has been

reversed or vacated; or applying it prospectively is no longer

equitable,” where the motion has been made within a “reasonable

time.”   Eastern Savings Bank, FSB v. Strez, 320 F.R.D. 9, 10

(E.D.N.Y. 2017) (citing FED. R. CIV. P. 60(b)(5) & (c)(1)) (second

and third alteration in original).      “The elapse of time . . . is

a less significant consideration where adverse interests join in

the application.” Id. Pursuant to Federal Rule of Civil Procedure

60(b)(6), a Court may also relieve a party from a final judgment,

order or proceeding for “any other reason that justifies relief.”

Relief pursuant to Federal Rule of Civil Procedure 60(b)(6) is

appropriate    only   in   “extraordinary    circumstances,   or   extreme

hardship.”     See DeCurtis v. Ferrandina, 529 F. App’x 85, 86 (2d

Cir. 2013) (quoting Harris v. United States, 367 F.3d 74, 81 (2d

                                    4
Cir. 2004)).    The proper application of Federal Rule of Procedure

60(b), generally, “strikes a balance between serving the ends of

justice and preserving the finality of judgments.”                 Reese v.

Bahash, 574 F. App’x 21, 23 (2d Cir. 2014) (quoting Nemaizer v.

Baker, 793 F.2d 58, 61 (2d Cir. 1986)).

            Moreover, the Second Circuit cautions Courts against

vacating judgments following settlement as a matter of course.

See Eastern Savings Bank, 320 F.R.D. at 11 (citing U.S. Bancorp

Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 26 (1994) and Mfrs.

Hanover Trust Co. v. Yanakas, 11 F.3d 381, 385 (2d Cir. 1993));

Rana v. Islam, No. 14-CV-1993, 2019 WL 2225847, at *1 (S.D.N.Y.

May 23, 2019).      When determining whether to vacate a judgment

following a settlement, a court must carefully balance “‘the

interests of honoring settlements reached by the parties against

the    public   interest   in   the   finality    of   judgments   and   the

development of decisional law.’”          Eastern Savings Bank, 320 F.R.D.

at 11 (quoting Jewelers Vigilance Comm., Inc. v. Vitale, Inc., 177

F.R.D. 184, 186 (S.D.N.Y. 1998)).

II.    Plaintiff’s Motion to Vacate the Judgment of Foreclosure

            Plaintiff requests, and Defendants do not oppose,2 that

the Court vacate the Judgment of Foreclosure and Sale because




2   The Buonos are represented by counsel.


                                      5
Plaintiff “accepted [ ] Defendants’ ‘deed in lieu of foreclosure’3

in satisfaction of the mortgage debt, which settled the case and

nullified     the    Default      Judgment      of    Foreclosure        and     Sale.”

(Rosenfeld Decl., ¶ 3.)            The Court, in balancing the parties’

settlement     (by    way   of    acceptance     of    the       deed    in    lieu   of

foreclosure)    against     the    public    interest       in    the    finality     of

judgments,    finds    that      the   scales    tip   in    favor       of    granting

Plaintiff’s motion to vacate the Judgment of Foreclosure and Sale.

Here, Plaintiff accepted Defendants’ deed in lieu of foreclosure

in   satisfaction      of   the    mortgaged     premises        which    in    effect

“nullified” the Judgment of Foreclosure and Sale.                         (Rosenfeld

Decl., ¶ 3.)        Accordingly, proactively applying the Judgment of

Foreclosure and Sale “is no longer equitable.”                    Eastern Savings,

320 F.R.D. at 11.

             Further, in context of foreclosure actions, few public

policy concerns are implicated, if any, that would “ordinarily

militate against permitting settling parties to contract around a




3 “The giving of a deed in lieu of foreclosure by the owner of
the property is a form of settlement.” 3 Bergman on New York
Mortgage Foreclosures § 24.08 (2019). However, “there is no
requirement . . . requiring [the] plaintiff [mortgagee] to
accept a deed in lieu of foreclosure.” Albany Sav. Bank, F.S.B.
v. Novak, 574 N.Y.S.2d 140, 141, 151 Misc. 2d 956, 957 (Sup. Ct.
1991). Generally, “an experienced and careful lender will only
rarely find the acceptance of a deed in lieu of foreclosure to
be an appropriate avenue for settling or concluding a
foreclosure action.” 3 Bergman on New York Mortgage
Foreclosures § 25.09 (2019).
                                         6
litigated judgment” because here, “decisional law [is] hardly

advanced.”     Eastern Savings, 320 F.R.D. at 11 (explaining that

public policy concerns that favor the finality of judgments focus

on the “judicial proceedings and the collateral impacts such

absence of finality might have on the development of decisional

law,” which are not typically at issue in a foreclosure action.)

             Finally, “[n]othing before the Court suggests that the

parties are attempting to ‘game the system’ in some fashion.”

Eastern Savings, 320 F.R.D. at 11 (quoting Am. Home Assur. Co. v.

Kuehne & Nagel, No. 06-CV-6389, 2010 WL 1946718, at *2 (S.D.N.Y.

May 7, 2010)).     Indeed, Plaintiff, the party seeking vacatur and

dismissal, originally sought the Judgment of Foreclosure and Sale

and can only benefit from continued enforcement of the Judgment of

Foreclosure and Sale.     U.S. Bank Tr., N.A. v. Toney, No. 17-CV-

5516, 2019 WL 3779876, at *3 (E.D.N.Y. Aug. 12, 2019).     Further,

no party has opposed Plaintiff’s motion nor has any party requested

relief from the Judgment of Foreclosure and Sale.       See Eastern

Savings, 320 F.R.D. at 11; Toney, 2019 WL 3779876, at *3; Rana,

2019 WL 2225847, at *2 (“[T]he fact that [the adverse party] does

not oppose relief from the judgment weighs in favor of vacatur.”).

             The Court therefore GRANTS Plaintiff’s motion to vacate

the Judgment of Foreclosure and Sale.     See Eastern Savings Bank,

320 F.R.D. at 11–12 (granting plaintiff’s motion to vacate the

judgment of foreclosure and sale pursuant to Rule 60(b)(5) where

                                   7
the parties entered into settlement after judgment); Nationstar

Mortg. LLC v. Laffrey, No. 16-CV-0280, 2017 WL 6498098, at *1

(N.D.N.Y. Mar. 27, 2017) (granting plaintiff’s motion to vacate

judgment of foreclosure and sale after the parties settled the

action through a “deed in lieu of foreclosure” pursuant to Federal

Rule of Civil Procedure 60(b)).

III. Plaintiff’s Motion to Cancel the Notice of Pendency

              Plaintiff also asks the Court to cancel the Notice of

Pendency of Action that was filed with the Office of the Suffolk

County Clerk on December 15, 2014 (see D.E. 14), and with this

Court on November 2, 2017 (see D.E. 61), pursuant to Section

6514(a) of the New York Civil Practice Laws and Rules.

              Section 6514(a) of the New York Civil Practice Laws and

Rules permits the Court to “direct any county clerk to cancel a

notice   of    pendency    .   .    .   if       the   action   has    been   settled,

discontinued or abated.”           N.Y. C.P.L.R. § 6514(a); Toney, 2019 WL

3779876, at *3 (collecting cases).                     Accordingly, the Notice of

Pendency      shall   be   canceled      in       consideration       of   Plaintiff’s

acceptance of Defendants’ deed in lieu of foreclosure.                        See id.;

Nationstar Mortgage LLC v. Fernandez, No. 17-CV-0404, 2018 WL

3424452, at *1 (E.D.N.Y. Mar. 20, 2018) (vacating judgment of

foreclosure of sale, dismissing the action, and cancelling the

notice of pendency filed in the county clerk’s office where

defendant satisfied the judgment of foreclosure and sale).

                                             8
IV.   Plaintiff’s Voluntary Dismissal

           Because the Court finds vacatur appropriate, and in

light of the parties’ settlement, the Court GRANTS Plaintiff’s

request to voluntarily dismiss this case pursuant to Federal Rule

of Civil Procedure 41(a)(2).     (Rosenfeld Decl., ¶ 1); FED. R. CIV.

P. 41(a)(2) (permitting the Court, upon Plaintiff’s request, to

enter an order dismissing the case “on terms that the court

considers proper,” without prejudice unless stated otherwise).

                               CONCLUSION

           For the foregoing reasons, Plaintiff’s motion (D.E. 73)

is GRANTED and the Judgment of Foreclosure and Sale, entered

March 31, 2018 (D.E. 66), is VACATED.

           The Referee, Thomas J. Stock, Esq., who was appointed to

sell the Property at public auction pursuant to the Judgment of

Foreclosure and Sale is DISCHARGED and RELIEVED of any and all

obligations and requirements thereunder.

           Pursuant   to   Section   6514(a)   of   the   New   York   Civil

Practice Laws and Rules, the County Clerk of Suffolk County is

DIRECTED, upon payment of proper fees, if any, to cancel and

discharge the Notice of Pendency filed in the Office of the Suffolk

County Clerk on December 15, 2014 and in this Court on November 2,

2017, and said Clerk is DIRECTED to enter upon the margin of the

record of the same a Notice of Cancellation referring to this

Order.

                                     9
          The Clerk of Court is directed to VACATE the March 31,

2018 Judgment of Foreclosure and Sale and to mark this case CLOSED.



                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     Joanna Seybert, U.S.D.J.

Dated:    November   8 , 2019
          Central Islip, New York




                                10
